Citation Nr: 0212314	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-12 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision issued 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence adequate to reopen a claim for service 
connection for hypertension had not been submitted.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in September 2000.  A transcript of the 
September 2000 hearing has been associated with the veteran's 
claims folder.


FINDINGS OF FACT

1.  The Board issued a decision in February 1988 which denied 
service connection for hypertension as the evidence of record 
at the time did not show the veteran's hypertension had its 
onset in service.

2.  Evidence added to the record since the February 1988 
Board decision includes a statement from a fellow serviceman 
to the effect that the veteran had high blood pressure in 
service which precluded the veteran's deployment to Europe 
when the fellow serviceman was sent.

3.  The evidence added to the record since the February 1988 
Board decision bears directly and substantially upon the 
specific matter under consideration and in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of that 
claim.

CONCLUSION OF LAW

The February 1988 Board decision is final; evidence received 
since that decision is new and material, and the claim for 
service connection for hypertension is reopened.  38 U.S.C.A. 
§§ 1110, 5103A, 5107, 5108, (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.156 (2001), 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

A review of the record in this case reflects that the veteran 
originally filed a claim for service connection for 
hypertension in July 1986.  The RO issued a rating decision 
in June 1987, which denied the claim.  The veteran initiated 
and perfected an appeal of that decision.  In February 1988, 
the Board issued a decision that denied entitlement to 
service connection for hypertension.  The Board found that 
the veteran's hypertension did not have its onset during his 
military service or for many years thereafter.  

In 1998, the veteran submitted a new claim in which he again 
sought to establish service connection for hypertension.  If 
is from the denial of this claim that the current appeal 
arises.

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  (For claims filed on and after August 29, 2001, new 
and material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in 1998, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the 
veteran's previous claim was denied includes a May 1999 
letter from a fellow serviceman.  The May 1999 letter 
reflects that the fellow serviceman was stationed with the 
veteran in Missouri and that while the fellow serviceman was 
sent to serve in Europe, the veteran remained stationed in 
the United States due to complications related to his blood 
pressure.

At this point, it is not the function of the Board to begin 
to weigh all the evidence to ascertain whether it 
preponderates for or against entitlement to service 
connection or whether it is in relative equipoise on that 
question.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
Rather, the Board must simply determine whether any of the 
evidence obtained since the final prior denial meets the 
definition of that which is new and material.  If any 
evidence is new and material, the claim is reopened, and the 
underlying claim for service connection may be addressed with 
consideration given to all the evidence of record.  

Since the evidence added to the record after the claim was 
previously denied includes a statement to the fact that the 
veteran suffered from high blood pressure while in service, 
the Board believes this evidence must be considered to bear 
directly and substantially upon the specific matter under 
consideration and of such significance that it must be 
considered together with all the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and the claim for service connection for 
hypertension is reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection, the Board has 
determined that further development is required before 
proceeding to consider the merits of the underlying claim.  
Accordingly, the Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this matter.

ORDER

To the extent that it has been determined new and material 
evidence was submitted to reopen the claim for service 
connection for hypertension, the appeal is granted.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

